            Case 3:18-cv-07354-WHA Document 318 Filed 07/26/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7                     UNITED STATES DISTRICT COURT FOR THE
 8                        NORTHERN DISTRICT OF CALIFORNIA
 9
      ALICIA HERNANDEZ et al.,                   Case No. 3:18-cv-07354-WHA
10    individually and on behalf of all others
      similarly situated,                        [PROPOSED] ORDER
11
                                                 GRANTING PRELIMINARY
12                    Plaintiffs,                APPROVAL OF
                                                 SUPPLEMENTAL CLASS
13
      v.                                         SETTLEMENT
14
      WELLS FARGO BANK, N.A.,
15

16                    Defendant.
17

18
           In this breach of contract class action, Plaintiffs have filed a motion for
19
     preliminary approval of a proposed $21,865,690 supplemental class settlement to
20
     address 741 class members who fell within the class definition in the original class
21
     settlement agreement, but were not part of the original list of borrowers provided by
22
     Wells Fargo and identified in the class list submitted to the Court after final approval of
23
     the original settlement. For the reasons stated on the record, Plaintiffs’ unopposed
24
     motion is GRANTED.
25
           The background of this action has been set forth in a prior order and needs not be
26
     discussed in detail herein (see Dkt. No. 217). A prior order appointed Debora Granja and
27
     Sandra Campos as class representatives and Gibbs Law Group LLP and Paul LLP as
28


                                                 -1-                 [PROPOSED] ORDER GRANTING
                                                                         PRELIMINARY APPROVAL
            Case 3:18-cv-07354-WHA Document 318 Filed 07/26/21 Page 2 of 3




 1   class counsel, and certified the following nationwide class under FRCP 23(b)(3) (Dkt.
 2   No. 217 at 4):
 3
           All persons in the United States who between 2010 and 2018 (i) qualified
 4         for a home loan modification or repayment plan pursuant to the
 5         requirements of government-sponsored enterprises (such as Fannie Mae and
           Freddie Mac), the Federal Housing Administration (FHA), the U.S.
 6         Department of Treasury’s Home Affordable Modification Program
 7         (HAMP); (ii) were not offered a home loan modification or repayment plan
           by Wells Fargo due to excessive attorney’s fees being included in the loan
 8         modification decisioning process; and (iii) whose home Wells Fargo sold in
 9         foreclosure.
            After new class members were identified, the parties agreed to the supplemental
10
     settlement which provides new class members compensation for economic harm using
11
     the same formula as in the first settlement. The supplemental settlement also provides
12
     new class members the same opportunity to apply for additional settlement amounts for
13
     severe emotional distress. New class members will have the opportunity to object or opt
14
     out of the supplemental settlement.
15
            “A settlement should be approved if ‘it is fundamentally fair, adequate and
16
     reasonable.’” Torrisi v. Tuscan Elec. Power Co., 8 F.3d 1370, 1375 (9th Cir. 1993)
17
     (citation omitted). Preliminary approval is appropriate if “the proposed settlement
18
     appears to be the product of serious, informed, non-collusive negotiations, has no
19
     obvious deficiencies, does not improperly grant preferential treatment to class
20
     representatives or segments of the class, and falls within the range of possible approval.”
21
     In re Tableware Antitrust Litig., 484 F.Supp.2d 1078, 1079 (N.D. Cal. 2007) (Chief
22
     Judge Vaughn Walker).
23
           For reasons stated on the record, the proposed settlement falls within the range of
24
     possible approval. Accordingly, this order preliminarily APPROVES the proposed class
25
     settlement, subject to further review at the final approval hearing. The claim form for the
26
     severe emotional distress fund and the proposed form of notice, to be administered by
27
     JND Legal Administration, are also APPROVED. Cathy Yanni is hereby APPOINTED as
28


                                                 -2-                [PROPOSED] ORDER GRANTING
                                                                        PRELIMINARY APPROVAL
              Case 3:18-cv-07354-WHA Document 318 Filed 07/26/21 Page 3 of 3




 1   special master for processing class members’ claims for compensation under the severe
 2   emotional distress fund. Plaintiffs’ proposed schedule (see Dkt. No.312-5 at 7) is hereby
 3   APPROVED. Pursuant to said schedule, the final approval hearing will be held on
 4   December 2, 2021 at 11 a.m. for an in-person hearing.
 5

 6   IT IS SO ORDERED.
 7

 8
     Dated:    July 26, 2021
 9
                                                        HON. WILLIAM H. ALSUP
10                                                      U.S. DISTRICT COURT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                -3-                [PROPOSED] ORDER GRANTING
                                                                       PRELIMINARY APPROVAL
